
	
		I
		112th CONGRESS
		2d Session
		H. R. 6350
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Runyan (for
			 himself, Mr. Southerland,
			 Mr. Rivera,
			 Mr. LoBiondo,
			 Ms. Ros-Lehtinen, and
			 Mr. Guinta) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to provide additional flexibility for fishery managers,
		  additional transparency for fishermen, a referendum for catch shares, and
		  additional sources for fishery survey funding, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Transparent and Science-Based
			 Fishery Management Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References.
					Sec. 3. Definitions.
					Sec. 4. Annual catch limits.
					Sec. 5. Catch share referendum requirement.
					Sec. 6. Extension of time period for rebuilding certain
				overfished fisheries.
					Sec. 7. Authority to suspend annual catch limits.
					Sec. 8. Use of fishery enforcement penalties for fishery
				independent data collection.
					Sec. 9. Response on disaster assistance requests.
					Sec. 10. SSC and Council transparency.
					Sec. 11. State management.
					Sec. 12. Report to Congress on closures.
				
			2.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a provision, the reference shall be considered to
			 be made to a provision of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.).
		3.DefinitionsSection 3 (16 U.S.C. 1802) is amended by
			 adding at the end the following:
			
				(51)The term catch share means any
				fishery management program that allocates a specific percentage of the total
				allowable catch for a fishery, or a specific fishing area, to an individual,
				cooperative, community, sector, processor, regional fishery organization
				established in accordance with section 303A(c)(4), or other entity.
				(52)The term ecosystem component
				species means a stock of fish that is a nontarget, incidentally
				harvested stock of fish in a fishery, or a nontarget, incidentally harvested
				stock of fish, that a Council or the Secretary has determined—
					(A)is not subject to
				overfishing, approaching an overfished condition, or overfished; and
					(B)is not be likely
				to become subject to overfishing or overfished in the absence of conservation
				and management
				measures.
					.
		4.Annual catch
			 limits
			(a)Implementation
			 of annual catch limit requirementSection 302 (16 U.S.C. 1852) is amended by
			 adding at the end the following:
				
					(m)Implementation
				of annual catch limit requirement
						(1)Limitation on
				annual catch limit requirementNotwithstanding subsection (h)(6), a
				Council is not required to develop an annual catch limit for—
							(A)an ecosystem
				component species, or
							(B)a species,
				fishery, or stock, for which a survey and stock assessment have not been
				performed within the preceding 5-year period.
							(2)Relationship to
				international effortsEach annual catch limit shall take into
				account—
							(A)management
				measures under international agreements in which the United States
				participates; and
							(B)informal
				transboundary agreements under which management activities outside the
				exclusive economic zone by another country may hinder conservation efforts by
				United States fishermen for a species for which any of the recruitment,
				distribution, life history, or fishing activities are transboundary.
							.
			(b)Stock surveys or
			 peer-Reviewed stock assessmentsSection 304 (16 U.S.C. 1854) is
			 amended—
				(1)by redesignating the second subsection (i)
			 (as added by section 406(a) of Public Law 109–479) as subsection (j);
			 and
				(2)by adding at the
			 end the following:
					
						(k)Stock surveys or
				peer-Reviewed stock assessmentsThe Secretary shall, on an annual basis and
				for each region under section 302(a)—
							(1)determine which
				fisheries and stocks of fish have not been the subject of a stock survey or
				peer-reviewed stock assessment within the previous 5 years;
							(2)create—
								(A)a priority list,
				based on input from the Councils, for determining which fisheries or stocks of
				fish of the fisheries identified under paragraph (1) shall be surveyed in that
				year; and
								(B)a proposed budget
				for such surveys; and
								(3)identify
				opportunities for the use of State or private vessels for conducting such
				surveys.
							.
				5.Catch share
			 referendum requirement
			(a)In
			 generalSection 303A(c)(6)(D)
			 (16 U.S.C. 1853a(c)(6)(D)) is amended by redesignating clauses (iii) through
			 (vi) as clauses (v) through (viii), and by striking clauses (i) and (ii) and
			 inserting the following:
				
					(i)Except as provided in clause (v) for the
				Gulf of Mexico commercial red snapper fishery, the New England, Mid-Atlantic,
				South Atlantic, and Gulf of Mexico Councils may not submit a fishery management
				plan or amendment that creates a catch share program for a fishery, and the
				Secretary may not approve or implement such a plan or amendment submitted by
				such a Council or a Secretarial plan or amendment under section 304(c) that
				creates such a program, unless the final program has been approved, in a
				referendum in accordance with this subparagraph, by a majority of the permit
				holders eligible to participate in the fishery. For multi-species permits in
				the Gulf of Mexico, any permit holder with landings from the fishery being
				considered for the catch share program within the 5-year period preceding the
				date of the referendum and still active in fishing in the fishery shall be
				eligible to participate in such a referendum. If a catch share program is not
				approved by the requisite number of permit holders, it may be revised and
				submitted for approval in a subsequent referendum.
					(ii)The Secretary
				shall conduct a referendum under this subparagraph, including notifying all
				permit holders eligible to participate in the referendum and making available
				to them—
						(I)a copy of the
				proposed program;
						(II)an estimate of
				the costs of the program, including costs to participants;
						(III)an estimate of
				the amount of fish or percentage of quota each permit holder would be
				allocated; and
						(IV)information
				concerning the schedule, procedures, and eligibility requirements for the
				referendum process.
						(iii)For the purposes of this subparagraph, the
				term permit holder eligible to participate does not include the
				holder of a permit for a fishery under which fishing has not occurred in 3 of
				the 5 years preceding a referendum for the fishery unless sickness, injury, or
				other unavoidable hardship prevented the permit holder from engaging in such
				fishing.
					(iv)The Secretary may not implement any catch
				share program for any fishery managed exclusively by the Secretary unless first
				petitioned by a majority of those eligible to participate in the
				fishery.
					.
			(b)Limitation on
			 applicationThe amendment made by subsection (a) shall not apply
			 to a catch share program that is submitted to, or proposed by, the Secretary of
			 Commerce before the date of enactment of this Act.
			(c)RegulationsNot
			 later than 3 months after the date of enactment of this Act, the Secretary of
			 Commerce shall issue regulations implementing this section.
			6.Extension of time
			 period for rebuilding certain overfished fisheriesSection
			 304(e) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1854(e)(4)) is amended—
			(1)in paragraph
			 (4)(A)—
				(A)in clause (i) by
			 striking possible and inserting practicable;
			 and
				(B)by amending clause
			 (ii) to read as follows:
					
						(ii)not exceed 10
				years, except in cases where—
							(I)another time period is appropriate because
				of the biology of the stock of fish, other environmental conditions, management
				measures under an international agreement in which the United States
				participates, or an informal transboundary agreement under which management
				activities outside the exclusive economic zone by another country may hinder
				conservation efforts by United States fishermen for a species for which any of
				the recruitment, distribution, life history, or fishing activities are
				transboundary;
							(II)the Secretary
				determines that such 10-year period should be extended because the cause of the
				fishery decline is outside the jurisdiction of the Council or the rebuilding
				program cannot be effective only by limiting fishing activities;
							(III)the Secretary
				determines that such 10-year period should be extended to provide for the
				sustained participation of fishing communities or to minimize the economic
				impacts on such communities, if there is evidence that the stock of fish is on
				a positive rebuilding trend;
							(IV)the Secretary
				determines that such 10-year period should be extended for one or more stocks
				of fish of a multi-species fishery, provided that there is evidence that those
				stocks are on a positive rebuilding trend;
							(V)the Secretary
				determines that such 10-year period should be extended because of a substantial
				change to the biomass rebuilding target for the stock of fish concerned after
				the rebuilding plan has taken effect; or
							(VI)the Secretary
				determines that such 10-year period should be extended because the biomass
				rebuilding target exceeds the highest abundance of the stock of fish in the
				25-year period preceding and there is evidence that the stock is on a positive
				rebuilding trend;
							;
				or
				(2)in paragraph (7),
			 in the matter preceding subparagraph (A), by inserting after the first sentence
			 the following: In evaluating progress to end overfishing and to rebuild
			 overfished stocks of fish, the Secretary shall review factors, other than
			 commercial fishing and recreational fishing, that may contribute to a stock’s
			 overfished status, such as commercial, residential, and industrial development
			 of, or agricultural activity in, coastal areas and their impact on the marine
			 environment, predator-prey relationships of target and related species, and
			 other environmental and ecological changes to the marine conditions.;
			 and
			(3)by adding at the
			 end the following:
				
					(8)If the Secretary
				determines that extended rebuilding time is warranted under subclause (III),
				(IV), (V), or (VI) of paragraph (4)(A)(ii), the maximum time allowed for
				rebuilding the stock of fish concerned may not exceed the sum of the following
				time periods:
						(A)The initial
				10-year rebuilding period.
						(B)The expected time
				to rebuild the stock absent any fishing mortality and under prevailing
				environmental conditions.
						(C)The mean
				generation time of the stock.
						(9)In this subsection
				the term on a positive rebuilding trend means that the biomass
				of the stock of fish has shown a substantial increase in abundance since the
				implementation of the rebuilding
				plan.
					.
			7.Authority to
			 suspend annual catch limitsSection 304 (16 U.S.C. 1854) is further amended
			 by adding at the end the following:
			
				(l)Authority To
				suspend annual catch limitsThe Secretary may suspend the application
				of annual catch limits to a fishery for any period for which the Secretary
				determines that—
					(1)the fishery is not
				overfished or approaching a condition of being overfished;
					(2)any stock of fish in the fishery previously
				affected by overfishing is rebuilt; and
					(3)the scientific advice relating to such
				annual catch limits provided by the scientific and statistical committee of the
				Council with jurisdiction over the fishery is based on a level of uncertainty
				that is insufficient to ensure that the fishery management plan for the fishery
				is consistent with the national standard set forth in section
				301(a)(8).
					.
		8.Use of fishery
			 enforcement penalties for fishery independent data collectionSection 404 (16 U.S.C. 1881c) is amended by
			 adding at the end the following:
			
				(e)Use of the asset
				forfeiture fund for fishery independent data collection
					(1)In
				generalThe Secretary, subject to appropriations, may obligate
				for data collection purposes in accordance with prioritizations under paragraph
				(3) a portion of amounts received by the United States as fisheries enforcement
				penalties.
					(2)Included
				purposesThe purposes referred to in paragraph (1)
				include—
						(A)the use of State
				personnel and resources, including fishery survey vessels owned and maintained
				by States to survey or assess data-poor fisheries for which fishery management
				plans are in effect under this Act; and
						(B)cooperative
				research activities to improve or enhance the fishery independent data used in
				fishery stock assessments.
						(3)Data-poor
				fisheries priority listsEach Council shall—
						(A)identify those
				fisheries in its region considered to be data-poor fisheries;
						(B)prioritize those
				fisheries based on the need of each fishery for up-to-date information;
				and
						(C)provide those
				priorities to the Secretary.
						(4)DefinitionsIn
				this subsection:
						(A)Data-poor
				fisheriesThe term data-poor fishery means a
				fishery—
							(i)that has not been surveyed in the preceding 5-year period;
							(ii)for which a
				fishery stock assessment has not been performed within the preceding 5-year
				period; or
							(iii)for which
				limited information on the status of the fishery is available for management
				purposes.
							(B)Fisheries
				enforcement penaltiesThe term fisheries enforcement
				penalties means any fine or penalty imposed, or proceeds of any
				property seized, for a violation of this Act or of any other marine resource
				law enforced by the Secretary, including the Lacey Act Amendments of 1981 (16
				U.S.C. 3371 et seq.).
						(5)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary for each fiscal year to carry
				out this subsection up to 80 percent of the fisheries enforcement penalties
				collected during the preceding fiscal
				year.
					.
		9.Response on
			 disaster assistance requestsSection 312(a)(1) (16 U.S.C. 1861a(1)) is amended—
			(1)by inserting
			 (A) after (1);
			(2)by redesignating
			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively; and
			(3)by adding at the
			 end the following:
				
					(B)When acting under this paragraph at the
				request of the Governor of an affected State or a fishing community, the
				Secretary shall make the determination not later than 60 days after the date on
				which the Secretary receives the
				request.
					.
			10.SSC and Council
			 transparencySection
			 302(i)(2) (16 U.S.C. 1852(i)(2)) is amended by adding at the end the
			 following:
			
				(G)Each Council shall make available, to the
				extent practicable, on the Internet website of the Council—
					(i)a
				live broadcast of each meeting of the Council, and of the Council Coordination
				Committee established under subsection (l), that is not closed in accordance
				with paragraph (3); and
					(ii)audio, video (if
				the meeting was in person or by video conference), and a complete transcript of
				each meeting of the Council and the Scientific and Statistical Committee of the
				Council—
						(I)by not later than
				30 days after the conclusion of the meeting; and
						(II)for 3 years after
				the conclusion of the
				meeting.
						.
		11.State
			 managementSection
			 306(a)(3)(C) (16 U.S.C. 1856(C)) is amended to read as follows:
			
				(C)The fishing vessel is not registered under
				the law of the State of Alaska and is operating in a fishery in the exclusive
				economic zone off Alaska for which there is no fishery management plan in
				place, and the Secretary and the North Pacific Council find that there is a
				legitimate interest of the State of Alaska in the conservation and management
				of such fishery. The authority provided under this subparagraph shall terminate
				when a fishery management plan under this Act is approved and implemented for
				such
				fishery.
				.
		12.Report to
			 Congress on closuresThe
			 Secretary of Commerce shall—
			(1)review each
			 fishery closure under Federal law for which notice was published in the Federal
			 Register that was not a normal and expected occurrence under the fishery
			 management plan for the fishery concerned and was therefore considered
			 disruptive to sport, charter, or commercial fishing operations, and that was in
			 effect for more than 120 days within the 5-year period preceding the date of
			 enactment of this Act; and
			(2)report to Congress regarding each such
			 closure, including the reason for the closure, the duration of the closure, the
			 estimated loss of income by those directly affected by the closure, the impact
			 of the closure on coastal communities, and when the most recent fishery survey
			 and stock assessment for each stock of fish to which the closure applied were
			 completed.
			
